Citation Nr: 0108486	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-21 421	)	DATE
	)
	)


THE ISSUES

1.  Whether the February 1958 decision, wherein the Board of 
Veterans' Appeals (Board) upheld severance of service 
connection for a psychiatric disorder should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether the June 1985 decision of the Board which 
determined that there was no new factual basis warranting 
service connection for a psychiatric disorder, should be 
revised or reversed on the grounds of CUE.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from June 1953 to July 
1955.

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 pursuant to an October 
1999 motion by the moving party (hereinafter the veteran) 
alleging CUE in a February 1958 decision, wherein the Board 
upheld severance of service connection for a psychiatric 
disorder.  In March 2001, the veteran's representative 
indicated that they were also claiming CUE in the June 1985 
decision of the Board which determined that there was no new 
factual basis warranting service connection for a psychiatric 
disorder.


FINDINGS OF FACT

1.  In a February 1958 decision, the Board upheld severance 
of service connection for a psychiatric disorder.

2.  In a June 1985 decision, the Board determined that there 
was no new factual basis warranting service connection for a 
psychiatric disorder.

3.  The Board decision dated in February 1958 was reasonably 
supported by the evidence then of record, and the Board 
decision to uphold severance of service connection for a 
psychiatric disorder was not error about which reasonable 
minds could not differ. 

3.  In a June 1985 decision, the Board determined that there 
was no new factual basis warranting service connection for a 
psychiatric disorder.

4.  With regard to the June 1985 Board decision, the veteran 
and his representative have not set forth clearly and 
specifically the alleged error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.   


CONCLUSIONS OF LAW

1.  The February 1958 decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 20.1400, 20.1411 (2000).

2.  The allegations of the veteran and his representative of 
CUE in the June 1985 Board decision, which determined that 
there was no new factual basis warranting service connection 
for a psychiatric disorder, fail to meet the threshold 
pleading requirements for revision of the Board decision on 
grounds of CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.1403, 20.1404 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In this case, 
the veteran argues that CUE was committed in two prior Board 
decisions.  The relevant evidence consists of the evidence of 
record at the time of those two prior Board decisions and of 
the veteran's argument in support of his current claim.  The 
Board notes that the veteran and his representative have 
submitted several pieces of correspondence in which they 
thoroughly present their arguments.  Accordingly, the Board 
finds that no further action is necessary under the Veterans 
Claims Assistance Act of 2000 and the record is complete for 
current adjudication by the Board.  

The veteran and his representative argue that there was CUE 
in a February 1958 decision, wherein the Board upheld a 
severance of service connection for a psychiatric disorder, 
as well as the June 1985 decision of the Board which 
determined that there was no new factual basis warranting 
service connection for a psychiatric disorder, and that these 
decisions should be revised or reversed on the grounds of 
CUE.

In October 1999, a motion was received from the veteran 
alleging CUE in a February 1958 decision, wherein the Board 
upheld severance of service connection for a psychiatric 
disorder.  In March 2001, the veteran's representative 
indicated that they were also claiming CUE in the June 1985 
decision of the Board which determined that there was no new 
factual basis warranting service connection for a psychiatric 
disorder.

The representative argues that presumption of soundness, as 
in effect at the time of the February 1958 determination, was 
not properly applied.  The representative argued that the 
only abnormality noted upon the veteran's entrance into 
service was enuresis, which is the involuntary discharge of 
urine, and not a psychiatric abnormality.  The representative 
argues that schizophrenic reaction was not noted upon 
entrance.  The representative asserts that according to the 
laws and regulations in effect at the time of the February 
1958 Board decision, a disability or disease which is not 
noted upon entrance examination cannot be later identified 
and rebut the presumption of soundness.  In addition, the 
representative argues that there was no evidence which was 
"clearly and unmistakable," meaning "obvious and 
manifest," to base a decision to sever the veteran's service 
connection for a psychiatric disorder.  With regard to the 
Board's 1985 decision, the representative only stated that 
the Board incorrectly rebutted the presumption of soundness. 



Background

The service medical records include a May 1953 entrance 
examination.  On that examination, there was a check mark in 
the abnormal column next to "psychiatric" and a notation 
that the veteran had enuresis, mild.  

During service, the veteran was examined in February 1955.  
At that time, the following history was noted.  When the 
veteran was 4 years old, his father was committed to a 
sanitarium because of mental disease and remained there 
since.  The veteran has not seen his father since he was 
committed; however, his memories of his father were pleasant.  
After his father was committed, his mother could not find 
employment and, at age 6, he and his siblings were placed in 
a children's home for 4 years.  When he was 10 years old, his 
mother found employment and he and his siblings joined her 
again.  The veteran lived with his family until he entered 
the service at 17 years old.  It was noted that the veteran 
had left school in the 10th grade at age 17 (he had failed 5th 
grade) and began working in a hospital where his mother also 
held a job.  The veteran indicated that he left school 
because he thought things would be more interesting on the 
outside, though they could be worse.  The veteran also 
indicated that he had the urge to break away from home.  In 
high school, the veteran related that he did not get along 
well with people and had only a few friends.  He dated a few 
girls and was close to marriage with one of them.  One of the 
reasons he joined the service was to become independent and 
self-supporting so that he could make enough money to get 
married.  The veteran related that he planned to get married 
after basic training, but before he entered the service, the 
woman married someone else.  The veteran further related that 
during high school, he felt that he had an inferiority 
complex and that he liked to think of himself as the one who 
did not always go along with the crowd.  He related that he 
was independent and felt sorry for himself.  The veteran 
indicated that he had always gotten along well with his older 
brother and looked up to him, but was closer to his younger 
sister, probably because there was less of an age difference.  
When the veteran entered the Air Force, he wanted to learn to 
be an engine mechanic or a sheet metal mechanic in order to 
learn a trade.  He also went to school for 4 months to learn 
a trade.  Then, the veteran reported that he was stationed in 
Delaware and did not get along well at his duty station.  He 
stated that he "goldbricked" a lot and was often tardy.  
The veteran had to appear before the Commander at least 2 
times and was given extra duty.  After 5 months, the veteran 
was transferred to a duty station in Maine and was then 
transferred to Iceland.  The veteran related that he 
volunteered to be stationed overseas because some things were 
not "important" to him anymore, although he could not 
specify what those things were.  The veteran related that he 
regretted quitting school and said that he didn't know enough 
to even take care of himself, although he then indicated that 
he might know enough now.  The veteran related that he might 
go back to school and discussed possible vocations.  It was 
further noted that he was being transferred off the base 
because his squadron believed that the veteran had shown a 
lack of responsibility, poor quality of work, and general 
lack of intent.  When the veteran was questioned about his 
poor adjustment to his squadron, the only reason he provided 
was that he had been "trying to hard to be a man."  When he 
was asked to expand on this comment, the veteran indicated 
that when he was 15, he played with toys and games that a 10 
year old would play with.  At age 17, he indicated that he 
joined the National Guard and met a "Korean Veteran" and 
this association started him thinking along "constructive 
lines."  He stated that it was only after knowing this 
person that he became grown up.  Since that time, the veteran 
indicated that he had been working and trying too hard to 
become a man and he had become frustrated.  He indicated that 
perhaps he had been trying to act like famous or fictional 
people because he had no faith in himself and that he was 
striving to be something that he could not be.  

Mental examination revealed that the veteran appeared to be 
of average intelligence.  His flow of speech was sometimes 
halting and his responses bore little obvious relationship to 
the question.  His thought content was in denial of any 
apparent delusions, illusions, or hallucinations.  He had no 
ideas of reference.  The veteran's mood was somewhat 
apathetic, but no real psychomotor retardation was shown.  
The examiner noted that he was difficult to discover what the 
veteran was interested in, if anything.  The veteran stated 
at one point discussing his goals in life, "well, there must 
be some reason for living" as if he was not sure of a good 
reason.  The veteran was introspective and worried a good 
deal about things that were not of any apparent great 
importance.  The veteran's insight was fair in that he 
acknowledged his present transfer from his squadron as mainly 
one of his own doing.  The veteran was insecure and he was 
apathetic.  His judgement in how to resolve his situations 
was poor.  The examiner concluded that the veteran basically 
had an inadequate personality and was extremely insecure.  He 
was unable to cope with life problems adequately and met them 
with passivity and withdrawal. 

In June 1955, the veteran's commanding officer began 
proceedings in which he recommended the veteran be discharged 
from service due to lack of physical stamina, immature 
reactions involving emotional instability, and for apathy and 
defective attitude as well as an inability to expend effort.  

In support, a June 1955 letter from the veteran's commanding 
officer indicated that the veteran has been tardy and had 
"shirked his responsibilities" on several occasions and had 
been counseled by him on those matters.  The commanding 
officer cited several examples.  In addition, he indicated 
that, when confronted, the veteran had a look on his face 
like he was totally dumbfounded.  In addition, he indicated 
that the veteran was unable to carry on normal conversations 
and replied to insignificant questions only after much 
thought and deep concentration.  The commanding officer 
indicated that he did not believe that the veteran was suited 
for military life as he was not capable of assuming the 
normal amount of work and responsibilities expected of Air 
Force personnel.  Another one of the veteran's commanding 
officers who appeared to be a bit more sympathetic to the 
veteran also basically reiterated that the veteran was unable 
to handle the duties given to him and was not well-suited to 
military life.  He also added that he believed that the 
veteran needed assistance in the way of psychiatric 
treatment.  Numerous other supervisors also submitted similar 
letters.  

Thereafter, the veteran requested that he be discharged from 
service. 

A subsequent June 1955 letter from the Hospital Commander 
indicated that the veteran had been examined two days 
previously at the request of his squadron commander for 
evaluation of retainability.  It was indicated that the 
veteran had no mental or physical defects warranting 
discharge under the provisions of AFM 35-4.  It was noted 
that no psychosis was present.  The veteran was able to 
distinguish right from wrong and was able to adhere to the 
right.  It was noted that the veteran had average 
intelligence.  He showed no evidence of definite ambition, 
desire to advance, or marked interest in any subject.  The 
veteran demonstrated no concern as to his own welfare or that 
of the military.  It was recommended that the veteran be 
discharged under the provisions of AFR 39-16 for apathy and 
defective attitude.  

In July 1955, the veteran was afforded a separation 
examination.  No psychiatric disability was noted.  
Thereafter, the veteran was discharged.  

Following service, in November 1955, the veteran was afforded 
a VA psychiatric examination.  At that time, the veteran's 
personal history was reviewed to include his service 
experience and it was basically the same as noted during his 
inservice examination.  Psychiatric examination revealed that 
the veteran, who was 20 years old, appeared to be in his 
middle teenage years.  The veteran was very shy and appeared 
to be ill at ease.  In the beginning of the interview, the 
veteran was biting his lips.  The veteran was in good contact 
and was well oriented.  His productions were relevant and 
coherent, but somewhat slowed up.  At one time, the veteran 
seemed to be mulling over the question, looking off into 
space and becoming somewhat withdrawn.  Affect was 
appropriate, but a little flat.  The veteran denied visual or 
auditory hallucinations, ideas of reference, or feelings of 
unreality.  Sensorium at times appeared to be a little 
cloudy.  Memory and intelligence were intact.  Motivation and 
judgment could not be evaluated at the examination.  In 
discussing the future, the veteran said that he would like to 
do something with his hands, like an artist, but realized 
that it would take much training and unusual ability.  The 
veteran indicated that he felt that he should do work that 
would make use of his manipulative ability and that he could 
take his time at it as he could not work under pressure.  

In sum, the examiner stated that the veteran had a history of 
a lifelong tendency to tardiness and slowness in his work.  
He was reclusive and tended to be withdrawn.  Psychological 
testing gave additional evidence for a diagnosis of 
schizophrenic reaction, simple type.  He indicated that it 
was active and moderately severe.  

In a December 1955 rating decision, service connection was 
granted for schizophrenic reaction and a 100 percent rating 
was assigned.  

In October 1956, the veteran was admitted to a VA hospital 
where he remained until February 1957.  During his 
hospitalization, his personal history was again reviewed.  It 
was noted that during service, the veteran initially made a 
satisfactory adjustment, but then his tardiness and slowness 
in performance led him to be discharged.  The diagnosis was 
schizophrenic reaction, simple type, chronic, moderate.  It 
was noted that the predisposition was constitutional and 
deprived childhood. 

Thereafter, a field examination was conducted.  The field 
examination report was dated in June 1957.  The field 
examination basically revealed that the veteran was not 
treated for psychiatric impairment prior to service.  
Personal acquaintances of the veteran indicated that when he 
was young, the veteran appeared to be lazy and became 
involved in a bad crowd.

In July 1957, the RO proposed to sever service connection for 
schizophrenic reaction on the basis that the evidence of 
record clearly and unmistakably established that the December 
1955 rating decision granting service connection for 
schizophrenic reaction constituted clear and unmistakable 
error, in that the evidence established that the same 
psychiatric manifestations and pattern of behavior prior to, 
during, and subsequent to service were the basis for the 
post-service diagnosis of schizophrenic reaction, and that 
there was no evidence of any increase in severity during 
service.  

Thereafter, several lay statements were received from the 
veteran's mother as well as others who had supervised the 
veteran prior to service.  In essence, all of them stated 
that the veteran's current psychiatric disability first 
became manifest during service.  

In an October 1957 rating decision, the RO severed service 
connection for schizophrenic reaction.  It was noted that the 
lay statements had been considered.  

Thereafter, lay statements were received from the veteran's 
mother and the Superintendent of Nurses from the hospital 
where the veteran had previously been employed.  A November 
21, 1957 letter from the veteran's mother referred to letters 
which she received from the veteran while he was in the 
service which she believed showed aggravation of a nervous 
condition.  In a November 22, 1957 letter, the Superintendent 
of Nurses from the hospital where the veteran had previously 
been employed stated that she saw a change in the veteran 
after his discharge from service, but indicated that the 
veteran seemed to be improving at the current time.  `

In a February 1958 decision, the Board upheld the severance 
of service connection for a psychiatric disorder.  The Board 
determined that the veteran's symptomatology shown on his 
post-service November 1955 examination was essentially the 
same as that shown prior to service and during service.  The 
Board determined that there was clear and unmistakable 
evidence which established that symptoms of the veteran's 
neuropsychiatric disorder existed prior to service and that 
the symptoms shown during service were a continuation of the 
preservice symptoms without an increase in the underlying 
pathology.  It was noted that while a diagnosis of 
schizophrenic reaction was not made until after discharge 
from service, the evidence clearly and unmistakably 
established that the neuropsychiatric disorder existed prior 
to service and was not aggravated therein.  Therefore, the 
Board concluded that the grant of service connection was 
clearly and unmistakably erroneous and should be 
discontinued.  

In November 1961 and January 1962, the veteran was treated by 
VA for inadequate personality, passive aggressive type.  

A VA hospital record from January 1977 noted that he had a 
long history of poor judgment and irresponsible behaviors.  
Psychological tests revealed manipulative, compulsive and 
hysterical traits.  He displayed much resentment and anger 
which he expressed through anxiety and irresponsible 
behaviors.  The diagnosis was hysterical personality with 
anxiety.

In July 1983, the veteran was afforded a VA examination.  At 
that time, his personal history was once again reviewed.  The 
mental status examination noted that he was an extremely shy, 
timid and self-conscious individual who was hyper-religious.  
He displayed self-doubt and low self-esteem.  He affect was 
depressed, although there was no suicidal ideation.  There 
was no paranoid thinking, thought intrusion or phobic trends.  
His associations were not tangential, but they were somewhat 
loose, and there was no evidence self-referential thinking.  
His insight was superficial.  In sum, the examiner noted that 
the veteran had a long history of quiet, shy, retiring 
behavior.  It was also noted that the veteran did not seem 
able to confine himself to one intellectual pursuit and could 
not confine himself to a time schedule to stay with one job 
for any period of time.  The diagnoses were residual type 
schizophrenia and schizoid personality disorder.

In September 1984, a letter was received from the veteran's 
brother.  In that letter, the veteran's brother indicated 
that following service, the veteran's behavior was poor and 
he was spending the money he was receiving from VA in a poor 
manner.  The veteran's brother indicated that he went to a VA 
office and requested that the veteran's benefits be 
terminated in the belief that the veteran would have to 
become more responsible.  The veteran's brother indicated 
that he was wrong to do this in that the veteran's 
psychiatric impairment prevents him from being employed.  The 
veteran's brother asserted that the veteran's VA benefits be 
restored. 

Ina  September 1984 rating decision, the RO confirmed and 
continued the prior Board determination.  The veteran 
appealed this decision to the Board.  

An October 1984 statement of a private psychologist indicated 
that he first saw the veteran in 1961 and thereafter treated 
him for over 2 years and then began seeing him again in 1982.  
The psychologist indicated that the veteran was 
psychologically disabled and was incapable of adjustment; he 
had an inadequate personality.  It was indicated that the 
veteran was passively resistant to authority, lacked self-
confidence, had very poor ego strength, and exhibited 
repressed hostility.  It was felt that the veteran was unable 
to hold a job or to establish meaningful relationships with 
others.  The psychologist opined that the veteran's service 
contributed to his disability, but did not indicate that the 
service aggravated any preexisting psychiatric disability or 
that a psychiatric disability was initially incurred therein.  

In January 1985, the veteran testified at a personal hearing 
at the RO before a hearing officer.  In addition, 
correspondence from the veteran and his representative are of 
record.  It was asserted that the veteran's mental disability 
began in service or was aggravated therein and that severance 
of service connection was inappropriate.  

In a June 1985 decision, the Board determined that the new 
evidence submitted into the record since the final February 
1958 Board decision did not present a new factual basis 
warranting service connection for a psychiatric disorder.  
The Board noted that the letter from the veteran's brother 
was new to the record, but did not provide evidence of 
whether the veteran's psychiatric disorder began during 
service or was aggravated therein.  The Board noted that the 
report of the psychologist related to post-service treatment 
and was therefore not material to the claim.  


Analysis

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. 7111(a).  Review to determine whether CUE 
exists in a case may be instituted by the Board on its own 
motion, or upon request of a claimant at any time after the 
decision is made.  38 U.S.C.A. 7111(c) and (d).  A request 
for revision is to be submitted directly to the Board and 
decided by the Board on the merits, 38 U.S.C.A. 7111(e), and 
a claim filed with the Secretary requesting such reversal or 
revision is to be considered a request to the Board, 38 
U.S.C.A. 7111(f).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. 20.1400-1411.  According to the 
regulations, CUE is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. 20.1403(a).  Generally, CUE is present 
when either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were ignored or 
incorrectly applied.  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
20.1403(c).  Examples of situations that are not clear and 
unmistakable include: (1) Changed diagnosis.  A new diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
20.1403(e).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
20.1404(b).  The motion must set forth clearly and 
specifically the alleged error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations, failure to give 
due process, and other general, non-specific allegations of 
error are examples of allegations that will not meet the 
pleading requirements necessary to file a motion for clear 
and unmistakable error in a Board decision. 

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (the Court) has defined 
for claims of CUE in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of [clear 
and unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily 
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 
1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.


A.  CUE in the February 1958 Board Decision

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  The service incurrence of a psychosis may be 
presumed if such is manifested to a degree of 10 percent 
within one year after discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  The laws and regulations 
in effect at the time of the disputed Board decision were to 
the same effect.  

The regulations in effect at the time of the Board's decision 
include the following provisions.  Every person employed in 
active service shall be taken to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at time of the 
examination, acceptance and enrollment or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed prior to acceptance and enrollment and was not 
aggravated by such service.  Relative to notation at 
enlistment, only those defects, infirmities and disorders 
recorded at the time of examination are to be considered as 
noted.  History of the preservice existence of defects, 
infirmities or disorders recorded at the time of examination 
for acceptance and enrollment does not constitute a notation 
of such conditions but will be considered together with all 
other material evidence in determinations as to the inception 
of such defects, infirmities or disorders.  VA Regulation, 
R&PR 1063(B).  "Clear and unmistakable" means obvious or 
manifest.  Accordingly, evidence which makes it obvious or 
manifest, that the injury or disease under consideration 
existed prior to acceptance and enrollment for service will 
satisfy the requirements of the statute.  The requirement of 
the law is that claims to which the above cited presumptions 
apply be denied only on the basis of evidence which clearly 
and unmistakably demonstrates that the disease did not 
originate in service, or, if increased in service, was not 
aggravated thereby.  VA Regulation, R&PR 1063(D).

Determinations concerning the inception of injury or disease 
not noted at enlistment should not be based on medical 
judgment alone as distinguished from accepted medical 
principles or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  Adjudicative action 
under this regulation should be based on a thorough analysis 
of the entire evidentiary showing in the individual case and 
a careful correlation of all material facts with due regard 
to accepted medical principles pertaining to the history, 
manifestations, clinical course and character of such injury 
or disease.  History conforming to accepted medical 
principles pertaining to such injury or disease should be 
given due consideration in conjunction with basic clinical 
data concerning the manifestation, development and nature of 
such injury or disease, and accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to other competent evidence in each case.  All 
material evidence relating to the incurrence, symptoms and 
course of the injury or disease, including official and other 
records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of such injury 
or disease, should be taken into full account subject to the 
limitations contained in section 105, Public No. 346, 78th 
Congress.  VA Regulation, R&PR 1063(E).

There are certain medical principles so well and universally 
recognized as definitely to constitute fact, and when in 
accordance with these principles existence prior to entrance 
into service is established, no further additional or 
confirmatory facts are necessary.  For example, with notation 
or discovery, during service, of residual conditions with no 
evidence of the pertinent antecedent active injury or disease 
during service, the established facts are so convincing as to 
impel the conclusion that the residual condition existed 
prior to entrance into active service, without further proof 
of this fact.  Similarly, manifestations of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close to that date that the disease could not have originated 
in so short a period, will be accepted as clear and 
unmistakable proof that the disease existed prior to entrance 
into active service.  VA Regulation, R&PR 1063(F).

Injury or disease, apart from misconduct disease, noted prior 
to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment will be conceded to have been aggravated 
which such disability underwent an increase in severity 
during service unless such increase in severity is shown by 
clear and unmistakable evidence, including medical facts and 
principles, to have been due to the natural progress of the 
disease.  Aggravation of a disability noted prior to service 
or when by clear and unmistakable evidence, including medical 
facts and principles, to have had inception prior to 
enlistment may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
such disability prior to, during, and subsequent to service.  
Recurrences, acute episodes, symptomatic fluctuations, 
descriptive variations and diagnostic evaluations of a 
preservice injury or disease during service or at the time of 
discharge are not to be construed as establishing increase of 
disability in the absence of sudden pathological development 
or advancement of the basic chronic pathology during active 
service such as to establish increase of pre-existing 
disability during service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post-operative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is service-connected, 
i.e., aggravated by service otherwise than by the usual 
effects of treatment.  VA Regulation, R&PR 1063(I).

In this case, the Board finds that the February 1958 Board 
decision did not contain CUE.  The record indicates that a 
psychiatric abnormality was noted upon entrance.  The Board 
has duly considered the veteran's argument that enuresis was 
not a psychiatric abnormality even though it was 
characterized as such.  Nevertheless, the record shows that 
the presumption of soundness was rebutted not because of the 
abnormality noted upon entrance, but based on a finding that 
clear and unmistakable evidence demonstrated that the veteran 
had a psychiatric disorder prior to service and that disorder 
was not aggravated by his service.  The evidence of record at 
the time of the February 1958 decision showed that the 
veteran was diagnosed during service as having an inadequate 
personality.  That inservice examination went into great 
detail regarding the veteran's personal history and his 
various emotional problems.  Also of record were numerous 
letters from his superiors documenting unacceptable and 
inferior behavior displayed by the veteran.  Although none of 
these individuals had a medical background, they did 
competently state what they observed, as the veteran's 
superior officers, of his behavioral pattern while he was in 
the military.  All of their statements were consistent and 
there was no conflicting evidence offered by anyone who 
observed the veteran during that same period of time.  It was 
later indicated, prior to discharge, that the veteran did not 
have a psychosis, but did display behavior that showed apathy 
and defective attitude.  Thereafter, following his discharge 
from service, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran's personal history 
was reviewed and it was basically the same as noted during 
his extensive inservice examination.  The examiner concluded 
that the veteran had a history of a lifelong tendency to 
tardiness and slowness in his work; he was reclusive and 
tended to be withdrawn; and psychological testing gave 
additional evidence for a diagnosis of schizophrenic 
reaction, simple type.  He indicated that it was active and 
moderately severe.  The veteran received subsequent treatment 
for this disability and it was noted that his childhood and 
his constitution were the predispositions for this 
disability.  The RO then obtained a field examination which 
generally showed that the veteran displayed behavior prior to 
service which was similar to the behavior he displayed during 
service, although he was not treated prior to service for 
psychiatric disability.  Also received were lay statements 
indicating that the veteran first began displaying abnormal 
behavior after service.  

Based on all of the evidence of record, the RO severed 
service connection as the evidence as a whole showed that the 
presumption of soundness was rebutted because there was clear 
and unmistakable evidence that demonstrated that the veteran 
had a psychiatric disorder prior to service and that disorder 
was not aggravated by his service.  The RO found that the 
evidence established the same psychiatric manifestations and 
pattern of behavior prior to service, during service, and 
subsequent to service which were diagnosed, post-service, to 
be manifestations of schizophrenic reaction.  The RO further 
found that there was no evidence of aggravation of his 
disability during service.  In the Board's February 1958 
decision, the Board essentially affirmed the findings of the 
RO. 

Currently, the Board finds that the Board's determination 
that there was clear and unmistakable evidence that 
demonstrated that the veteran had a psychiatric disorder 
prior to service and that disorder was not aggravated by his 
service is supported by the evidence then of record.  That 
is, the existing evidence provided support for the 
determination that there existed clear and unmistakable 
evidence to rebut the presumption of soundness on induction.  
There was lay evidence establishing the veteran's behavioral 
pattern prior to service which was consistent with the 
behavioral pattern displayed during service and thereafter.  
The post-service diagnosis of schizophrenic reaction was 
based in part of that behavioral pattern and it was noted 
that the veteran had displayed this behavioral pattern 
throughout his lifetime.  With additional psychological 
testing, the examiner was able to diagnose the veteran as 
having schizophrenic reaction.  The Board apparently 
determined that although this diagnosis was not present 
during service, the examiner's comments taken in conjunction 
with the lay evidence of record as a whole as well as the 
extensive documentation of the veteran's personal history and 
behavior during service was sufficient to show that the 
veteran had a psychiatric disability which predated service.  
In addition, as there was no inservice medical evidence 
showing an increase in severity of that disability during 
service, the Board also concluded that the veteran's 
psychiatric disability was not aggravated during service.  
Thus, there was a basis in the record for the Board's 
conclusion that there was clear and unmistakable evidence 
that demonstrated that the veteran had a psychiatric disorder 
prior to service and that disorder was not aggravated by his 
service.

The Board finds that the Board's decision which upheld 
severance of service connection for a psychiatric disorder 
represented proper application of the facts then before the 
Board to the law then in existence.  The allegation of 
failure to follow applicable regulations is not supported by 
close review of the record, and, further, it is not shown, 
that the alleged failure to follow an applicable regulation 
changed the outcome.

The basic argument advanced concerning CUE has much to do 
with the weight given to the evidence at the time of the 
Board's February 1958 decision.  The veteran's representative 
argued that the evidence of record in 1958 was insufficient 
to meet the standard of being "obvious and manifest," so as 
to be sufficient to rebut the presumption of soundness.  The 
Board weighed that evidence differently and did find that it 
met the standard.  As noted above, a disagreement with how 
the facts were weighed or evaluated does not constitute CUE.  
38 C.F.R. § 20.1403(d)(3). 

The Board further notes that, as noted, a July 1957 rating 
decision proposed severance of service connection for 
schizophrenic reaction.  The veteran was notified thereof and 
provided 60 days to present evidence and argument regarding 
the proposed severance, which he did.  Thereafter, the 
October 1957 rating decision severed service connection for 
schizophrenic reaction.  The severance was based on the 
evidence of record to include a November 1955 medical report 
in which the examiner opined that the veteran had lifelong 
symptoms which the examiner had associated with his 
psychiatric disorder. 

The pertinent criteria in effect at the time of the Board's 
February 1958 decision essentially provided that authority to 
sever service connection upon the basis of CUE was vested in 
the regional offices, and that service connection would not 
be severed on the basis of a change in diagnosis except where 
the examining physician reporting the change in diagnosis has 
provided certification that, in light of all accumulated 
medical evidence, the prior diagnosis on which service 
connection was predicated was not correct.  The certification 
was to be accompanied by a summary of the facts, findings and 
reasons supporting the conclusion reached.  The pertinent 
regulation continued that where such a certification was 
made, the rating agency was to carefully consider the case in 
light of all the accumulated evidence prior to determining 
that severance was appropriate.  Furthermore, the claimant 
was to be given a reasonable period, not to exceed 60 days, 
in which to present additional evidence.  VAR 1009(D) (1955).  
In this case, the post-service VA examination did reflect a 
change in diagnosis.  This diagnosis was predicated on the 
record, the history of the veteran, and additional 
psychological testing that the examiner gave to the veteran.  
Based on all of this, the examiner's diagnosis was made and 
was a change from the inservice notation that the veteran did 
not have a psychosis.  The Board notes that the medical 
report provided by the examiner was akin to the certification 
referred to above as the change in diagnosis by the examiner 
was in light of all accumulated medical evidence and was 
accompanied by a summary of the facts, findings and reasons 
supporting the conclusion reached.  The veteran was given 60 
days to present additional evidence, which he did, in the 
form of lay evidence.  Thereafter, service connection was 
severed based on all of the evidence of record.  Thus, the 
Board finds that the pertinent regulation was followed with 
regard to the severance of service connection of a 
psychiatric disorder. 

The Board notes that fact that the Board has recently awarded 
service connection for psychiatric disorder does not support 
a finding of CUE in a Board decision decided more than 40 
years ago.  The standards, as previously noted, for 
consideration of CUE in a prior Board decision is not the 
same standard used to assess whether or not service 
connection is warranted on the merits of the claim where all 
of the evidence of record is to be weighed.  

Accordingly, the Board finds that the Board decision dated in 
February 1958 was reasonably supported by the evidence then 
of record, and the Board decision to uphold severance of 
service connection for a psychiatric disorder was not error 
about which reasonable minds could not differ.  Thus, the 
February 1958 decision was not clearly and unmistakably 
erroneous.  


CUE in the June 1985 Board Decision

As noted, in a June 1985 decision, the Board determined that 
there was no new factual basis warranting service connection 
for a psychiatric disorder.

When the veteran filed his motion alleging CUE in a February 
1958 decision, he did not present any arguments with regard 
to the June 1985 Board decision.  In March 2001, the 
veteran's representative indicated that they were also 
claiming CUE in the June 1985 decision of the Board which 
determined that there was no new factual basis warranting 
service connection for a psychiatric disorder.  With regard 
to the Board's 1985 decision, the representative only 
generally stated that the Board incorrectly rebutted the 
presumption of soundness.  

The Board notes that the June 1985 decision reviewed whether 
there was a new factual basis warranting service connection 
for a psychiatric disorder as the February 1958 Board 
determination was a final decision.  The Board found that 
there was no new factual basis warranting service connection 
for a psychiatric disorder.

The representative's general argument does not include any 
allegations regarding whether the laws and regulations in 
effect in 1985 regarding finality of Board decisions were 
properly applied or whether the correct facts, as they were 
known at the time, were not before the Board.

As noted, a motion for CUE in a Board decision must satisfy 
specific pleading requirements.  The motion must set forth 
clearly and specifically the alleged error, or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations, failure to give 
due process, and other general, non-specific allegations of 
error are examples of allegations that will not meet the 
pleading requirements necessary to file a motion for clear 
and unmistakable error in a Board decision. 

With regard to the June 1985 Board decision, the veteran and 
his representative only generally allege that there was CUE 
and have only provided a non-specific allegation of failure 
by the Board to follow VA regulations.  The veteran and his 
representative have not set forth clearly and specifically 
the alleged error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  As such their motion must be denied 
on that basis.  38 C.F.R. 38 C.F.R. § 20.1404(b). 



ORDER

There was no CUE in the Board's February 1958 decision, 
wherein the Board upheld severance of service connection for 
a psychiatric disorder.  

The motion to revise or reverse the June 1985 Board decision 
which determined that there was no new factual basis 
warranting service connection for a psychiatric disorder, is 
denied as the motion fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
CUE.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



